DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response for Election/Restrictions
Applicant's election without traverse of Group III (claims 10-19) in the reply filed on 07/05/2022 is acknowledged. Non-elected Group I (claims 1-5) and Group II (claims 6-9) is withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11-19 are objected to because of the following informalities:  
In claims 11-19: the terms: "a beverage" should be changed to --the beverage--.
“the tea packet/container”
Appropriate correction is required.



Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a separator for separating the portion containing the team material” in claim 11 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a separator” coupled with functional language “for separating the portion containing the team material”” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: “a separator” is “…the separator comprises a pair of opposed blades associated with the apparatus for forming a beverage, each blade actionable on opposed sides of the frangible portion …and … the separator comprises a blade, the blade comprises a notch configured to allow the string to pass through the blade when the blade is acting upon the beverage cartridge…” has been described in the present Specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 10: the limitation “the frame” as cited in line 6, is indefinite because lack of antecedent basis.  
In claim 18: the limitation “the connection assembly”, “the tea packet/container”, and “the separator” are indefinite because lack of antecedent basis.  
In claim 19: the limitation “the frangible portion” is indefinite because lack of antecedent basis. 
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US 20150327719 A1) in view of Angeletti (US 20100154648 A1).
Regarding claim 10, Burrows discloses
An apparatus (beverage brewer 10, fig.18) for forming a beverage in a vessel (brewer head 16, fig.18) holding a liquid using a tea material (tea material is an intended use) contained within a portion of a beverage cartridge (beverage cartridge 32, fig.18), the apparatus (beverage brewer 10) comprising: 
a cartridge chamber (receptacle 30) arranged to receive the beverage cartridge (beverage cartridge 32) and to deposit the portion of the beverage cartridge (beverage cartridge 32) containing the tea material into the vessel (brewer head 16); 
a reservoir (fluid source 500, fig.18) for holding a supply of water [Par.0093 cited: “…The fluid source 500 may be a reservoir that is included within and/or attached to a beverage brewer 10, but such a fluid source may also be the water supply…”]; 
a boiler (heater 506, fig.18) supported by a frame (housing 12, fig.1) in fluid communication with the reservoir (fluid source 500), the boiler (heater 506) configured to generate steam from the water supplied from the reservoir (fluid source 500); and 
a steam nozzle (inlet nozzle 44, fig.18) supported by the frame (housing 12) in fluid communication with the boiler (heater 506), the steam nozzle (inlet nozzle 44) configured to inject the steam into the vessel (brewer head 16) to heat the liquid [Par.0045 cited: “…inlet nozzle 44 is coupled to, e.g., in fluid communication with, a conduit system, e.g., the pump 134, for injecting at least a first fluid, such as turbulent or laminar hot water and steam, a liquid such as water and/or milk, or other gas and/or other liquid in a fluid or semi-fluid form, into the beverage cartridge 32 through the inlet nozzle 44…”].
Burrows does not disclose a double-walled steam nozzle.
Angeletti discloses an apparatus (electric coffee machine, tittle) comprises a double-walled steam nozzle (fig.3 shows the steam nozzle assembly is a double walled steam).

    PNG
    media_image1.png
    561
    854
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a steam nozzle of Burrows, by using a double-walled steam nozzle, as taught by Angeletti, in order to inject the steam into the vessel to heat the liquid while maintaining an exterior surface of the steam nozzle below the temperature of the steam, and causing the deposited tea material to infuse the liquid and form the beverage within the vessel.

Regarding claim 11, Burrows discloses
a separator (inlet nozzle 44 has a needle end, and/or outlet conduit 400 has a point 402, fig.4C) for separating the portion containing the tea material from the beverage cartridge (beverage cartridge 32, fig.18).

Regarding claim 12, Burrows discloses
the separator (inlet nozzle 44 has a needle end, and/or outlet conduit 400 has a point 402, fig.4C) separates the portion containing the tea material from the beverage cartridge (beverage cartridge 32, fig.18) by applying a twisting action to the beverage cartridge (beverage cartridge 32).

Regarding claim 13, Burrows discloses
the beverage cartridge (beverage cartridge 32, fig.18) comprises: a connection assembly (lid 26, fig.4C) configured to be removably securable to the apparatus for forming a beverage; a tea packet/container (beverage cartridge 32 has a packet/container) configured to house the tea material; a frangible portion (cover 49, fig.4C) connecting the tea packet/container and connection assembly (lid 26), the frangible portion (cover 49) being breakable to separate the tea packet/container from the connection assembly (lid 26).

Regarding claim 14, Angeletti discloses
the double-walled steam nozzle (steam nozzle assembly, fig.3) comprises a nozzle output (nozzle 5b, fig.3) angled relative to the longitudinal axis of the vessel when the vessel is positioned adjacent to the cartridge to direct steam and agitate the liquid to form a circular vortex in the liquid [Fig.3 shows, the nozzle 5b angled relative to the longitudinal axis].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a steam nozzle of Burrows, by using a double-walled steam nozzle with a nozzle output angled relative to the longitudinal axis, as taught by Angeletti, in order to inject the steam into the vessel to heat the liquid while maintaining an exterior surface of the steam nozzle below the temperature of the steam, and causing the deposited tea material to infuse the liquid and form the beverage within the vessel.

Regarding claim 15, Angeletti discloses
the double walled steam nozzle (steam nozzle assembly, fig.3) comprises an exterior insulating jacket (dispenser spout 5, fig.3) and an interior conducting jacket (internal pipe 2, fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a steam nozzle of Burrows, by using a double-walled steam nozzle with an exterior insulating jacket and an interior conducting jacket, as taught by Angeletti, in order to inject the steam into the vessel to heat the liquid while maintaining an exterior surface of the steam nozzle below the temperature of the steam, and causing the deposited tea material to infuse the liquid and form the beverage within the vessel.

Regarding claim 17, Burrows discloses
the liquid is milk, and the tea material is black tea (intended use).



Regarding claim 18, Burrows discloses
the beverage cartridge comprises: a string (gasket 56, fig.3 acts as a string) comprising a first end and a second end, the first end connected to the connection assembly (lid 26, fig.4C) and the second end attached to a tea packet/container (packet/container in beverage cartridge 32, fig.18); wherein a separator comprises a blade (inlet nozzle 44 has a rounded nose 54, fig.16, and/or outlet conduit 400 has a point 402, fig.4C), the blade (needle and/or point 402) comprises a notch (separations 178, fig.16) configured to allow the string (gasket 56) to pass through the blade (rounded nose 54 and/or point 402) when the blade (rounded nose 54 and/or point 402) is acting upon the beverage cartridge (beverage cartridge 32, fig.18).

Regarding claim 19, Burrows discloses
the separator (inlet nozzle 44 has a rounded nose 54, fig.16, and/or outlet conduit 400 has a point 402, fig.4C) comprises a pair of opposed blades (rounded nose 54 and/or point 402) associated with the apparatus for forming the beverage, each blade (rounded nose 54 and/or point 402) actionable on opposed sides of the frangible portion (cover 49, fig.4C).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US 20150327719 A1) in view of Angeletti (US 20100154648 A1) and further in view of Woodnorth et al. (US 7640845 B2).
Regarding claim 16, the modification of Burrows and Angeletti discloses substantially all the feature as set forth in claim 10 above. Burrows further discloses a vessel (brewer head 16, fig.18), a controller (processor 512, fig.18), but does not disclose a temperature sensor.
Woodnorth discloses an apparatus (beverage forming system 1, fig.2) comprises a controller (controller 51, fig.2) and a temperature sensor (temperature sensor 60, fig.2).

    PNG
    media_image2.png
    497
    406
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Burrows, by including a temperature sensor, as taught by Woodnorth, in order to sense the temperature of the liquid in the vessel and provide a sensed temperature signal indicative thereof; also to control the boiler to adjust the steam flow and alter the temperature of the liquid; and wherein the controller controls the boiler to alter the steam flow between a heating mode and a simmering mode in response to the sensed temperature of the liquid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/25/2022